Exhibit (10)(vii)

 

BNC BANCORP

 

OMNIBUS STOCK OWNERSHIP AND

LONG TERM INCENTIVE PLAN

 

THIS IS THE OMNIBUS STOCK OWNERSHIP AND LONG TERM INCENTIVE PLAN (“Plan”) of BNC
Bancorp (the “Company”), a North Carolina corporation with its principal office
in 831 Julian Avenue, Thomasville, Davidson County, North Carolina, under which
Incentive Stock Options and Non-Qualified Options to acquire shares of the
Stock, Restricted Stock, Stock Appreciation Rights and/or Units may be granted
from time to time to Eligible Directors and Eligible Employees of the Company
and of any of its Subsidiaries (the “Subsidiaries”), subject to the following
provisions:

 

ARTICLE I

DEFINITIONS

 

The following terms shall have the meanings set forth below. Additional terms
defined in this Plan shall have the meanings ascribed to them when first used
herein.

 

Bank. Bank of North Carolina, Thomasville, North Carolina.

 

Board. The Board of Directors of BNC Bancorp.

 

Change In Control Transaction. A transaction in which (i) any “person” (as such
term is defined in Section 3(a)(9) and 13(d)(3) of the 1934 Act), directly or
indirectly, acquires beneficial ownership of voting stock, or acquires
irrevocable proxies or any combination of voting stock and irrevocable proxies,
representing twenty-five percent (25%) or more of any class of voting securities
of either the Company or the Bank, or acquires in any manner control of the
election of a majority of the directors of either the Company or the Bank, (ii)
either the Company or the Bank consolidates or merges with or into another
corporation, association or entity, or is otherwise reorganized, where neither
the Company nor the Bank is the surviving corporation in such transaction, or
(iii) all or substantially all of the assets of either the Company or the Bank
are sold or otherwise transferred to, or are acquired by, any other entity or
group.

 

Code. The Internal Revenue Code of 1986, as amended.

 

Committee. The Compensation Committee of the Board, which shall be composed
solely of two or more members of the Board who are “non-employee directors” as
described in Rule 16(b)(3) of the Rules and Regulations under the Securities
Exchange Act of 1934, as amended.

 

Common Stock. The Common Stock, no par value, of the Company.

 

Death. The date and time of death of an Eligible Director or Eligible Employee
who has received Rights, as established by the relevant death certificate.



--------------------------------------------------------------------------------

Disability. The date on which (A) an Eligible Employee who has received Rights
becomes totally and permanently disabled as determined (i) by the Company’s
disability insurance carrier (if the Eligible Employee is covered by a
Company-owned disability policy) or by his or her disability insurance carrier
(if the Eligible Employee is not covered by a Company-owned disability policy),
(ii) under federal Social Security laws and regulations, or (iii) by a physician
acceptable to the Company; and (B) an Eligible Director who has received Rights
becomes totally and permanently disabled as determined (i) under federal Social
Security laws or (ii) by a physician acceptable to the Company.

 

Effective Date. Pursuant to the action of the Board adopting the Plan, the date
as of which this Plan is effective shall be the date it is approved by the
Company’s shareholders.

 

Eligible Directors. Those individuals who are duly elected directors of the
Company or any of its subsidiaries who are serving in such capacity and who have
been selected by the Committee as a person to whom a Right or Rights shall be
granted under the Plan.

 

Eligible Employees. Those individuals who meet the following eligibility
requirements:

 

(i) Such individual must be a full time employee of the Company or a Subsidiary.
For this purpose, an individual shall be considered to be an “employee” only if
there exists between the Company or a Subsidiary and the individual the legal
and bona fide relationship of employer and employee. In determining whether such
relationship exists, the regulations of the United States Treasury Department
relating to the determination of such relationship for the purpose of collection
of income tax at the source on wages shall be applied.

 

(ii) If the Registration shall not have occurred, such individual must have such
knowledge and experience in financial and business matters that he or she is
capable of evaluating the merits and risks of the investment involved in the
receipt and/or exercise of a Right.

 

(iii) Such individual, being otherwise an Eligible Employee under the foregoing
items, shall have been selected by the Committee as a person to whom a Right or
Rights shall be granted under the Plan.

 

Fair Market Value. With respect to the Company’s Common Stock, the market price
per share of such Common Stock determined by the Committee, consistent with the
requirements of Section 422 of the Code and to the extent consistent therewith,
as follows, as of the date specified in the context within which such term is
used: (i) if the Common Stock was traded on a stock exchange on the date in
question, then the Fair Market Value will be equal to the closing price reported
by the applicable composite-transactions report for such date; (ii) if
transactions in the Common Stock were quoted on the Nasdaq National Market on
the date in question, then the Fair Market Value will be equal to the
last-transaction price quoted by the Nasdaq National Market; (iii) if
transactions in the Common Stock were quoted on a system of The Nasdaq Stock
Market, Inc., but not the Nasdaq National Market, then the Fair Market Value
will be equal to the average of the last reported representative bid and asked
prices quoted by The National Stock Market, Inc. for such date; and (iv) if none
of the foregoing provisions is applicable, then the Fair Market Value will be
determined by the Committee in good faith on such basis as it deems appropriate.
The Committee shall maintain a written record of its method of determining Fair
Market Value.



--------------------------------------------------------------------------------

ISO. An “incentive stock option” as defined in Section 422 of the Code.

 

Non-Qualified Option. Any Option granted under Article III whether designated by
the Committee as a Non-Qualified Option or otherwise, other than an Option
designated by the Committee as an ISO, or any Option so designated but which,
for any reason, fails to qualify as an ISO pursuant to Section 422 of the Code
and the rules and regulations thereunder.

 

Option Agreement. The agreement between the Company and an Optionee with respect
to Options granted to such Optionee, including such terms and provisions as are
necessary or appropriate under Article III.

 

Options. ISOs and Non-Qualified Options are collectively referred to herein as
“Options;” provided, however, whenever reference is specifically made only to
ISOs or Non-Qualified Options, such reference shall be deemed to be made to the
exclusion of the other.

 

Plan Pool. A total of 150,000 shares of authorized, but unissued, Common Stock
and as adjusted pursuant to Section 2.3(b), which shall be available as Stock
under this Plan.

 

Registration. The registration by the Company under the 1933 Act and applicable
state “Blue Sky” and securities laws of this Plan, the offering of Rights under
this Plan, the offering of Stock under this Plan, and/or the Stock acquirable
under this Plan.

 

Restricted Stock. The Stock which a Holder (as defined in Section 4.1(a)) shall
be entitled to receive when, as and in the amounts described in Article IV.

 

Restricted Stock Agreement. The agreement between the Company and a Holder with
respect to Rights to receive Restricted Stock, including such terms and
provisions as are necessary or appropriate under Article IV.

 

Rights. The rights to exercise, purchase or receive the Options, Restricted
Stock, Units, and SARs described herein.

 

Rights Agreement. An Option Agreement, a Restricted Stock Agreement, a Unit
Agreement, a SAR Agreement or a Book Value Share Agreement.

 

SAR. The Right of a SAR Recipient (as defined in Section 5.1(a)) to receive cash
when, as and in the amounts described in Article V.

 

SAR Agreement. The agreement between the Company and a SAR Recipient with
respect to the SAR awarded to the SAR Recipient, including such terms and
conditions as are necessary or appropriate under Article V.

 

SEC. The Securities and Exchange Commission.



--------------------------------------------------------------------------------

Stock. The shares of Common Stock in the Plan Pool available for issuance
pursuant to the valid exercise of a Right or on which the cash value of a Right
is to be based.

 

Tax Withholding Liability. All federal and state income taxes, social security
tax, and any other taxes applicable to the compensation income arising from the
transaction required by applicable law to be withheld by the Company.

 

Transfer. The sale, assignment, transfer, conveyance, pledge, hypothecation,
encumbrance, loan, gift, attachment, levy upon, assignment for the benefit of
creditors, by operation of law (by will or descent and distribution), transfer
by a qualified domestic relations order, a property settlement or maintenance
agreement, transfer by result of the bankruptcy laws or otherwise of a share of
Stock or of a Right.

 

Unit Agreement. The agreement between the Company and Unit Recipient with
respect to the award of Units to the Unit Recipient, including such terms and
conditions as are necessary or appropriate under Article V.

 

1933 Act. The Securities Act of 1933, as amended.

 

1934 Act. The Securities Exchange Act of 1934, as amended.

 

ARTICLE II

GENERAL

 

Section 2.1. Purpose. The purposes of this Plan are to encourage and motivate
directors and key employees to contribute to the successful performance of the
Company and its Subsidiaries and the growth of the market value of the Common
Stock; to achieve a unity of purpose among such directors, key employees and the
Company’s shareholders by providing ownership opportunities, and a unity of
interest among such parties in the achievement of the Company’s primary long
term performance objectives; and to retain key employees by rewarding them with
potentially tax-advantageous future compensation. These objectives will be
promoted through the granting of Rights to designated Eligible Directors and
Eligible Employees pursuant to the terms of this Plan.

 

Section 2.2. Administration.

 

(a) The Plan shall be administered by the Committee which meets, and shall
continue to meet, the standards of Rule 16b-3(d)(1) promulgated by the SEC under
the 1934 Act. Subject to the provisions of SEC Rule 16b-3(d)(1), the Committee
may designate any officers or employees of the Company or any Subsidiary to
assist in the administration of the Plan, to execute documents on behalf of the
Committee and to perform such other ministerial duties as may be delegated to
them by the Committee.

 

(b) Subject to the provisions of the Plan, the determinations and the
interpretation and construction of any provision of the Plan by the Committee
shall be final and conclusive upon all persons affected thereby. By way of
illustration and not of limitation, the Committee shall have the discretion (a)
to construe and interpret the Plan and all Rights



--------------------------------------------------------------------------------

granted hereunder and to determine the terms and provisions (and amendments
thereof) of the Rights granted under the Plan (which need not be identical); (b)
to define the terms used in the Plan and in the Rights granted hereunder; (c) to
prescribe, amend and rescind the rules and regulations relating to the Plan; (d)
to determine the Eligible Employees to whom and the time or times at which such
Rights shall be granted, the number of shares of Stock, as and when applicable,
to be subject to each Right, the exercise, other relevant purchase price or
value pertaining to a Right, and the determination of leaves of absence which
may be granted to Eligible Employees without constituting a termination of their
employment for the purposes of the Plan; and (e) to make all other
determinations necessary or advisable for the administration of the Plan. Only
the full Board of Directors has the discretion to determine the Eligible
Directors to whom and the time or times at which such Rights shall be granted,
the number of shares of Stock, as and when applicable, to be subject to each
Right, the exercise, and other relevant purchase price or value pertaining to a
Right. References to the Committee contained in this Agreement will also mean
the Board wherever Rights of Eligible Directors are addressed.

 

(c) It shall be in the discretion of the Committee to grant Options to purchase
shares of Stock which qualify as ISOs under the Code or which will be given tax
treatment as Non-Qualified Options. Any Options granted which fail to satisfy
the requirements for ISOs shall become Non-Qualified Options.

 

(d) The intent of the Company is to register the (i) offering of shares of Stock
pertaining to or underlying the Rights and the offering of Rights pursuant to
this Plan, (ii) this Plan and (iii) the Rights, to the extent required, under
the 1933 Act and applicable state securities and “Blue Sky” laws (the
“Registration”). In such event, the Company shall make available to Eligible
Directors and Eligible Employees receiving Rights, and/or shares of Stock in
connection therewith, all disclosure documents required under such federal and
state laws. If such Registration shall not occur, the Committee shall be
responsible for supplying the recipient of a Right, and/or shares of Stock in
connection therewith, with such information about the Company as is contemplated
by the federal and state securities laws in connection with exemptions from the
registration requirements of such laws, as well as providing the recipient of a
Right with the opportunity to ask questions and receive answers concerning the
Company and the terms and conditions of the Rights granted under this Plan. In
addition, if such Registration shall not occur, the Committee shall be
responsible for determining the maximum number of Eligible Directors and
Eligible Employees and the suitability of particular persons to be Eligible
Directors and Eligible Employees in order to comply with applicable federal and
state securities statutes and regulations governing such exemptions.

 

(e) In determining the Eligible Directors and Eligible Employees to whom Rights
shall be granted and the number of shares of stock to be covered by each Right,
the Committee shall take into account the nature of the services rendered by
such Eligible Directors and Eligible Employees, their present and potential
contributions to the success of the Company and/or the Subsidiaries and such
other factors as the Committee shall deem relevant. An Eligible Director or
Eligible Employee who has been granted a Right under the Plan may be granted
additional Rights under the Plan if the Committee shall so determine.



--------------------------------------------------------------------------------

If, pursuant to the terms of the Plan, or otherwise in connection with the Plan,
it is necessary that the percentage of stock ownership of an Eligible Director
or Eligible Employee be determined, the ownership attribution provisions set
forth in Section 424(d) of the Code shall be controlling.

 

(f) The granting of Rights pursuant to this Plan is in the exclusive discretion
of the Committee, and until the Committee acts, no individual shall have any
rights under this Plan. The terms of this Plan shall be interpreted in
accordance with this intent.

 

Section 2.3. Stock Available For Rights.

 

(a) Shares of the Stock shall be subject to, or underlying, grants of Options,
Restricted Stock, SARs and Units under this Plan. The total number of shares of
Stock for which, or with respect to which, Rights may be granted (including the
number of shares of Stock in respect of which SARs and Units may be granted)
under this Plan shall be those designated in the Plan Pool. In the event that a
Right granted under the Plan to any Eligible Director or Eligible Employee
expires or is terminated unexercised as to any shares of Stock covered thereby,
such shares thereafter shall be deemed available in the Plan Pool for the
granting of Rights under this Plan; provided, however, if the expiration or
termination date of a Right is beyond the term of the Plan as described in
Section 8.3, then any shares of Stock covered by unexercised or terminated
Rights shall not reactivate the existence of this Plan and therefore shall not
be available for additional grants of Rights under this Plan.

 

(b) In the event the outstanding shares of Common Stock are increased,
decreased, changed into or exchanged for a different number or kind of
securities as a result of a stock split, reverse stock split, stock dividend,
recapitalization, merger, share exchange acquisition, combination or
reclassification appropriate proportionate adjustments will be made in: (i) the
aggregate number and/or kind of shares of Stock in the Plan Pool that may be
issued pursuant to the exercise of, or that are underlying, Rights granted
hereunder; (ii) the exercise or other purchase price and the number and/or kind
of shares of Stock called for with respect to, or underlying, each outstanding
Right granted hereunder; and (iii) other rights and matters determined on a per
share basis under this Plan or any Rights Agreement. Any such adjustments will
be made only by the Committee, subject to ratification by the Board, and when so
made will be effective, conclusive and binding for all purposes with respect to
this Plan and all Rights then outstanding. Except as provided in Section 5.2(g),
no such adjustments will be required by reason of (i) the issuance or sale by
the Company for cash of additional shares of its Common Stock or securities
convertible into or exchangeable for shares of its Common Stock, or (ii) the
issuance of shares of Common Stock in exchange for shares of the capital stock
of any corporation, financial institution or other organization acquired by the
Company or any subsidiary in connection therewith.

 

(c) The grant of a Right pursuant to this Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassification,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.



--------------------------------------------------------------------------------

(d) No fractional shares of Stock shall be issued under this Plan for any
adjustment under Section 2.3(b).

 

ARTICLE III

OPTIONS

 

Section 3.1. Grant of Options.

 

(a) The Company may grant Options to Eligible Directors and Eligible Employees
as provided in this Article III. Options will be deemed granted pursuant to this
Article III only upon (i) authorization by the Committee, and (ii) the execution
and delivery of an Option Agreement by the Eligible Director or Eligible
Employee optionee (the “Optionee”) and a duly authorized officer of the Company.
Options will not be deemed granted hereunder merely upon authorization of such
grant by the Committee. The aggregate number of shares of Stock potentially
acquirable under all Options granted shall not exceed the total number of shares
of Stock in the Plan Pool, less all shares of Stock potentially acquired under,
or underlying, all other Rights outstanding under this Plan.

 

(b) The Committee shall designate Options at the time a grant is authorized as
either ISOs or Non-Qualified Options. The aggregate Fair Market Value
(determined as of the time an ISO is granted) of the shares of Stock as to which
an ISO may first become exercisable by an Optionee in a particular calendar year
(pursuant to Article III and all other plans of the Company and/or its
Subsidiaries) may not exceed $100,000 (the “$100,000 Limitation”). If an
Optionee is granted Options in excess of the $100,000 Limitation, or if such
Options otherwise become exercisable with respect to the number of shares of
Stock which would exceed the $100,000 Limitation, such excess Options shall be
Non-Qualified Options.

 

Section 3.2. Exercise Price. The exercise price of each Option granted under the
Plan (the “Exercise Price”) shall be not less than one hundred percent (100%) of
the Fair Market Value of the Common Stock on the date of grant of the Option. In
the case of ISOs granted to a shareholder who owns capital stock of the Company
possessing more than ten percent (10%) of the total combined voting power of all
classes of the capital stock of the Company (a “10% Shareholder”), the Exercise
Price of each Option granted under the Plan to such 10% Shareholder shall not be
less than one hundred and ten percent (110%) of the Fair Market Value of the
Common Stock on the date of grant of the Option.

 

Section 3.3. Terms and Conditions of Options.

 

(a) All Options must be granted within ten (10) years of the Effective Date.

 

(b) The Committee may grant ISOs and Non-Qualified Options, either separately or
jointly, to an Eligible Employee.

 

(c) The grant of Options shall be evidenced by an Option Agreement in form and
substance satisfactory to the Committee in its discretion, consistent with the
provisions of this Article III.



--------------------------------------------------------------------------------

(d) At the discretion of the Committee, an Optionee, as a condition to the
granting of the Option, must execute and deliver to the Company a confidential
information agreement approved by the Committee.

 

(e) Nothing contained in Article III, any Option Agreement or in any other
agreement executed in connection with the granting of an Option under this
Article III will confer upon any Optionee any right with respect to the
continuation of his or her status as an employee or director of the Company or
any of its Subsidiaries.

 

(f) Except as otherwise provided herein, each Option Agreement may specify the
period or periods of time within which each Option or portion thereof will first
become exercisable (the “Vesting Period”) with respect to the total number of
shares of Stock acquirable thereunder. Such Vesting Periods will be fixed by the
Committee in its discretion, and may be accelerated or shortened by the
Committee in its discretion; provided that the Committee may, at the time of
grant of an Option, designate that, notwithstanding any otherwise applicable
Vesting Period, such Option shall vest immediately prior and subject to the
consummation of a Change In Control Transaction (which may cause an Option
granted as an ISO to be deemed a Non-Qualified Option).

 

(g) Not less than one hundred (100) shares of Stock may be purchased at any one
time through the exercise of an Option unless the number purchased is the total
number at that time purchasable under all Options granted to the Optionee.

 

(h) An Optionee shall have no rights as a shareholder of the Company with
respect to any shares of Stock underlying such Option until payment in full of
the Exercise Price by such Optionee for the stock being purchased. No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions or other rights for which the
record date is prior to the date such Stock is fully paid for, except as
provided in Section 2.3(b).

 

(i) All shares of Stock obtained pursuant to an Option which qualifies as an ISO
shall be held in escrow for a period which ends on the later of (i) two (2)
years from the date of the granting of the ISO or (ii) one (1) year after the
issuance of such shares pursuant to the exercise of the ISO. Such shares of
Stock shall be held by the Company or its designee. The Optionee who has
exercised the ISO shall have all rights of a shareholder, including, but not
limited, to the rights to vote, receive dividends and sell such shares. The sole
purpose of the escrow is to inform the Company of a disqualifying disposition of
the shares of Stock acquired within the meaning of Section 422 of the Code, and
it shall be administered solely for this purpose.

 

Section 3.4. Exercise of Options.

 

(a) An Optionee must at all times be an Eligible Employee from the date of grant
until the exercise of the Options granted, except as provided in Section 3.5(b).



--------------------------------------------------------------------------------

(b) An Option may be exercised to the extent exercisable (i) by giving written
notice of exercise to the Company, specifying the number of shares of Stock to
be purchased and, if applicable, accompanied by full payment of the Exercise
Price thereof and the amount of withholding taxes pursuant to Section 3.4(c)
below; and (ii) by giving assurances satisfactory to the Company that the shares
of Stock to be purchased upon such exercise are being purchased for investment
and not with a view to resale in connection with any distribution of such shares
in violation of the 1933 Act; provided, however, that in the event of the prior
occurrence of the Registration or in the event resale of such Stock without such
Registration would otherwise be permissible, the second condition will be
inoperative if, in the opinion of counsel for the Company, such condition is not
required under the 1933 Act or any other applicable law, regulation or rule of
any governmental agency.

 

(c) As a condition to the issuance of the Stock upon full or partial exercise of
a Non-Qualified Option, the Optionee will pay to the Company in cash, or in such
other form as the Committee may determine in its discretion, the amount of the
Company’s Tax Withholding Liability required in connection with such exercise.

 

(d) The Exercise Price of an Option shall be payable to the Company either (i)
in United States dollars, in cash or by check, bank draft or money order payable
to the order of the Company, or (ii) at the discretion of the Committee, through
the delivery of outstanding shares of the Common Stock owned by the Optionee
with a Fair Market Value at the date of delivery equal to the Exercise Price, or
(iii) at the discretion of the Committee by a combination of (i) and (ii) above.
No shares of Stock shall be delivered until full payment has been made.

 

Section 3.5. Term and Termination of Option.

 

(a) The Committee shall determine, and each Option Agreement shall state, the
expiration date or dates of each Option, but such expiration date shall be not
later than ten (10) years after the date such Option is granted (the “Option
Period”). In the event an ISO is granted to a 10% Shareholder, the expiration
date or dates of each Option Period shall be not later than five (5) years after
the date such Option is granted. The Committee, in its discretion, may extend
the expiration date or dates of an Option Period after such date was originally
set; provided, however, such expiration date may not exceed the maximum
expiration date described in this Section 3.5(a).

 

(b) To the extent not previously exercised, each Option will terminate upon the
expiration of the Option Period specified in the Option Agreement; provided,
however, that each such Option will terminate upon the earlier of: (i) twelve
(12) months after the date that the Optionee ceases to be an Eligible Employee
by reason of Death or Disability; or (ii) immediately as of the date that the
Optionee ceases to be an Eligible Director or Eligible Employee for any reason
other than Death or Disability. Any portions of Options not exercised within the
foregoing periods shall terminate.

 

Section 3.6. Change in Control Transaction. All or any part of the Options
theretofore granted under this Article III shall become immediately exercisable
in full and may thereafter be exercised on the date of consummation of the
Change in Control Transaction. Any Option that has not been fully exercised on
or before the date of consummation of the Change in Control



--------------------------------------------------------------------------------

Transaction shall terminate on such date, unless a provision has been made in
writing in connection with such transaction for the assumption of all Options
theretofore granted, or the substitution for such Options of options to acquire
the voting stock of a successor employer corporation, or a parent or a
subsidiary thereof, with appropriate adjustments in the number and kind of
shares and prices, in which event the Options theretofore granted shall continue
in the manner and under the terms so provided.

 

Section 3.7. Restrictions On Transfer. An Option granted under Article III may
not be Transferred except by will or the laws of descent and distribution and,
during the lifetime of the Optionee to whom it was granted, may be exercised
only by such Optionee.

 

Section 3.8. Stock Certificates. Certificates representing the Stock issued
pursuant to the exercise of Options will bear all legends required by law and
necessary to effectuate the provisions hereof. The Company may place a “stop
transfer” order against such shares of Stock until all restrictions and
conditions set forth in this Article III, the applicable Option Agreement, and
in the legends referred to in this Section 3.8 have been complied with.

 

Section 3.9. Amendment and Discontinuance. The Board may at any time alter,
suspend, terminate or discontinue the Plan, subject to any applicable regulatory
requirements and any required shareholder approval or any shareholder approval
which the Board may deem advisable for any reason, such as for the purpose of
obtaining or retaining any statutory or regulatory benefits under tax,
securities or other laws or satisfying applicable stock exchange or quotation
system listing requirements. The Board may not, without the consent of the
holder of an Option previously granted, make any alteration which would deprive
the optionee of his rights with respect thereto.

 

Section 3.10. Compliance with Rule 16b-3. With respect to persons subject to
Section 16 of the 1934 Act, transactions under this Article III are intended to
comply with all applicable conditions of Rule 16b-3 or its successors under the
1934 Act. To the extent any provision of this Article III or action by the Board
or the Committee fails so to comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Committee.

 

ARTICLE IV

RESTRICTED STOCK GRANTS

 

Section 4.1. Grants of Restricted Stock.

 

(a) The Company may grant Restricted Stock or Rights to receive Restricted Stock
to Eligible Directors and Eligible Employees as provided in this Article IV.
Shares of Restricted Stock, or Rights thereto, will be deemed granted only upon
(i) authorization by the Committee and (ii) the execution and delivery of a
Restricted Stock Agreement by the Eligible Director or Eligible Employee to whom
such Restricted Stock is to be issued (the “Holder”) and a duly authorized
officer of the Company. Restricted Stock will not be deemed to have been granted
merely upon authorization by the Committee. The aggregate number of shares of
Restricted Stock potentially acquirable under all Rights to acquire Restricted
Stock shall not exceed the total number of shares of Stock in the Plan Pool,
less all shares of Stock potentially acquirable under, or underlying, all other
Rights outstanding under this Plan.



--------------------------------------------------------------------------------

(b) Each grant of Restricted Stock, or Rights thereto, pursuant to this Article
IV will be evidenced by a Restricted Stock Agreement between the Company and the
Holder in form and substance satisfactory to the Committee in its sole
discretion, consistent with this Article IV. Each Restricted Stock Agreement
will specify the purchase price per share (the “Purchase Price”), if any, with
respect to the Restricted Stock to be issued to the Holder thereunder. The
purchase price will be fixed by the Committee in its discretion. The Purchase
Price will be payable to the Company in United States dollars in cash or by
check or such other legal consideration as may be approved by the Committee, in
its discretion.

 

(c) Without limiting the foregoing, each Restricted Stock Agreement shall
include the following terms and conditions:

 

(i) Nothing contained in this Article IV, any Restricted Stock Agreement or in
any other agreement executed in connection with the issuance of Restricted Stock
under this Article IV will confer upon any Holder any right with respect to the
continuation of his or her status as an employee or director of the Company or
any of its Subsidiaries.

 

(ii) Except as otherwise provided herein, each Restricted Stock Agreement may
specify the period or periods of time within which each Right to receive
Restricted Stock or portion thereof will first become exercisable (the “Vesting
Period”) with respect to the total number of shares of Restricted Stock
acquirable thereunder. Such Vesting Periods will be fixed by the Committee in
its discretion, and may be accelerated or shortened by the Committee in its
discretion; provided that the Committee may, at the time of grant of a
Restricted Stock, designate that, notwithstanding any otherwise applicable
Vesting Period, such Restricted Stock shall vest immediately prior and subject
to the consummation of a Change In Control Transaction.

 

Section 4.2. Restrictions on Transfer of Restricted Stock.

 

(a) Rights to acquire Restricted Stock may not be Transferred, and shares of
Restricted Stock acquired by a Holder may be Transferred only in accordance with
the specific limitations on the Transfer of Restricted Stock imposed by
applicable state or federal securities laws and set forth below, and subject to
certain undertakings of the transferee set forth in Section 4.2(c). All
Transfers of Restricted Stock not meeting the conditions set forth in this
Section 4.2(a) are expressly prohibited.

 

(b) Any Transfer of Rights to acquire Restricted Stock and any prohibited
Transfer of Restricted Stock is void and of no effect. Should such a Transfer
purport to occur, the Company may refuse to carry out the Transfer on its books,
attempt to set aside the Transfer, enforce any undertaking or right under this
Section 4.2(b), or exercise any other legal or equitable remedy.



--------------------------------------------------------------------------------

(c) Any Transfer of Restricted Stock that would otherwise be permitted under the
terms of this Plan is prohibited unless the transferee executes such documents
as the Company may reasonably require to ensure the Company’s rights under a
Restricted Stock Agreement and this Article IV are adequately protected with
respect to the Restricted Stock so Transferred. Such documents may include,
without limitation, an agreement by the transferee to be bound by all of the
terms of this Plan applicable to Restricted Stock, and of the applicable
Restricted Stock Agreement, as if the transferee were the original Holder of
such Restricted Stock.

 

(d) To facilitate the enforcement of the restrictions on Transfer set forth in
this Article IV, the Committee may, at its discretion, require the Holder of
shares of Restricted Stock to deliver the certificate(s) for such shares with a
stock power executed in blank by Holder and Holder’s spouse, to the Secretary of
the Company or his or her designee, to hold said certificate(s) and stock
power(s) in escrow and to take all such actions and to effectuate all such
Transfers and/or releases as are in accordance with the terms of this Plan. The
certificates may be held in escrow so long as the shares of Restricted Stock
whose ownership they evidence are subject to any restriction on Transfer under
this Article IV or under a Restricted Stock Agreement. Each Holder acknowledges
that the Secretary of the Company (or his or her designee) is so appointed as
the escrow holder with the foregoing authorities as a material inducement to the
issuance of shares of Restricted Stock under this Article IV, that the
appointment is coupled with an interest, and that it accordingly will be
irrevocable. The escrow holder will not be liable to any party to a Restricted
Stock Agreement (or to any other party) for any actions or omissions unless the
escrow holder is grossly negligent relative thereto. The escrow holder may rely
upon any letter, notice or other document executed by any signature purported to
be genuine.

 

Section 4.3. Termination.

 

(a) The Committee shall determine, and each Restricted Stock Agreement shall
state, the expiration date or dates of each Right to receive Restricted Stock,
but such expiration date shall not be later than ten (10) years after the date
such Rights are granted (the “Restricted Stock Period”). The Committee, in its
discretion, may extend the expiration date or dates of a Restricted Stock Period
after such date was originally set; provided, however, such expiration date may
not exceed the maximum expiration date described in this Section 4.3(a).

 

(b) To the extent not previously exercised, each grant of Rights to receive
Restricted Stock will terminate upon the expiration of the Restricted Stock
Period specified in the Restricted Stock Agreement; provided, however, that each
such grant of Rights to receive Restricted Stock will terminate upon the earlier
of: (i) twelve (12) months after the date that the Holder ceases to be an
Eligible Director or Eligible Employee by reason of Death or Disability; or (ii)
immediately as of the date that the Holder ceases to be an Eligible Employee for
any reason other than death or disability. Any portions of the grant of Rights
to acquire Restricted Stock to a Holder not exercised within the foregoing
periods shall terminate.



--------------------------------------------------------------------------------

Section 4.4. Change in Control Transaction. All or any part of the grants of
Rights to receive Restricted Stock theretofore made under the Plan shall become
immediately exercisable in full and may thereafter be exercised on the date of
consummation of the Change in Control Transaction. Any grant of a Right to
receive Restricted Stock that has not been fully exercised on or before the date
of consummation of the Change in Control Transaction shall terminate on such
date, unless a provision has been made in writing in connection with such
transaction for the assumption of all grants of Restricted Stock, or Rights
thereto, theretofore made, or the substitution for such grants of Restricted
Stock, or Rights thereto, of grants of Restricted Stock to acquire the voting
stock of a successor employer corporation, or a parent or a subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices, in
which event the grants of Restricted Stock, or Rights thereto, theretofore made
shall continue in the manner and under the terms so provided.

 

Section 4.5. Compliance with Law. Notwithstanding any other provision of this
Article IV, Restricted Stock may be issued pursuant to this Article IV only
after there has been compliance with all applicable federal and state securities
laws, and such issuance will be subject to this overriding condition. The
Company may include shares of Restricted Stock in a Registration, but will not
be required to register or qualify Restricted Stock with the SEC or any state
agency, except that the Company will register with, or as required by local law,
file for and secure an exemption from such registration requirements from, the
applicable securities administrator and other officials of each jurisdiction in
which an Eligible Director or Eligible Employee would be issued Restricted Stock
hereunder prior to such issuance.

 

Section 4.6. Stock Certificates. Certificates representing the Restricted Stock
issued pursuant to this Article IV will bear all legends required by law and
necessary to effectuate the provisions hereof. The Company may place a “stop
transfer” order against shares of Restricted Stock until all restrictions and
conditions set forth in this Article IV, the applicable Restricted Stock
Agreement and in the legends referred to in this Section 4.6, have been complied
with.

 

Section 4.7. Market Standoff. To the extent requested by the Company and any
underwriter of securities of the Company in connection with a firm commitment
underwriting, no Holder of any shares of Restricted Stock will sell or otherwise
Transfer any such shares not included in such underwriting, or not previously
registered in a Registration, during the one hundred twenty (120) day period
following the effective date of the registration statement filed with the SEC in
connection with such offering.

 

Section 4.8. Amendment and Discontinuance. The Board may at any time alter,
suspend, terminate or discontinue the Plan, subject to any applicable regulatory
requirements and any required shareholder approval or any shareholder approval
which the Board may deem advisable for any reason, such as for the purpose of
obtaining or retaining any statutory or regulatory benefits under tax,
securities or other laws or satisfying applicable stock exchange or quotation
system listing requirements. The Board may not, without the consent of the
Holder of a Restricted Share previously granted, make any alteration which would
deprive the Holder of his rights with respect thereto.

 

Section 4.9. Compliance with Rule 16b-3. With respect to persons subject to
Section 16 of the 1934 Act, transactions under this Article IV are intended to
comply with all applicable conditions of Rule 16b-3 or its successors under the
1934 Act. To the extent any provision of this Article IV or action by the Board
or the Committee fails so to comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Committee.



--------------------------------------------------------------------------------

ARTICLE V

STOCK APPRECIATION RIGHTS

 

Section 5.1. Grants of SARs.

 

(a) The Company may grant SARs to Eligible Directors and Eligible Employees
under this Article V. SARs will be deemed granted only upon (i) authorization by
the Committee and (ii) the execution and delivery of a SAR Agreement by the
Eligible Director or Eligible Employee to whom the SARs are to be granted (the
“SAR Recipient”) and a duly authorized officer of the Company. SARs will not be
deemed granted merely upon authorization by the Committee. The aggregate number
of shares of Stock which shall underlie SARs granted hereunder shall not exceed
the total number of shares of Stock in the Plan Pool, less all shares of Stock
potentially acquirable under, or underlying, all other Rights outstanding under
this Plan.

 

(b) Each grant of SARs pursuant to this Article V shall be evidenced by a SAR
Agreement between the Company and the SAR Recipient, in form and substance
satisfactory to the Committee in its sole discretion, consistent with this
Article V.

 

Section 5.2. Terms and Conditions of SARs.

 

(a) All SARs must be granted within ten (10) years of the Effective Date.

 

(b) Each SAR issued pursuant to this Article V shall have an initial base value
(the “Base Value”) equal to the Fair Market Value of a share of Common Stock on
the date of issuance of the SAR (the “SAR Issuance Date”).

 

(c) In its discretion and subject to the provisions of Section 5.2(b) (as to the
establishment of the Base Value of a SAR), the Committee may establish that the
Base Value of a SAR shall be adjusted, upward or downward, on a quarterly basis,
based upon the market value performance of the Common Stock in comparison with
the aggregate market value performance of a selected index or at a stated annual
percentage rate.

 

(d) Nothing contained in this Article V, any SAR Agreement or in any other
agreement executed in connection with the granting of a SAR under this Article V
will confer upon any SAR Recipient any right with respect to the continuation of
his or her status as an employee or director of the Company or any of its
Subsidiaries.

 

(e) Except as otherwise provided herein, each SAR Agreement may specify the
period or periods of time within which each SAR or portion thereof will first
become exercisable (the “SAR Vesting Period”) with respect to the total Cash
Payment (as defined in Section 5.4(b)) receivable thereunder. Such SAR Vesting
Periods will be fixed by the Committee in its discretion, and may be accelerated
or shortened by the Committee in its discretion.



--------------------------------------------------------------------------------

(f) SARs relating to no less than one hundred (100) shares of Stock may be
exercised at any one time unless the number exercised is the total number at
that time exercisable under all SARs granted to the SAR Recipient.

 

(g) A SAR Recipient shall have no rights as a shareholder of the Company with
respect to any shares of Stock covered by such SAR. However, adjustment shall be
made to each SAR granted for dividends (ordinary or extraordinary, whether in
cash, securities or other property), and upon the sale by the Company for cash
of additional shares of its Common Stock.

 

Section 5.3. Restrictions on Transfer of SARs. Each SAR granted under this
Article V may not be Transferred except by will or the laws of descent and
distribution and, during the lifetime of the SAR Recipient to whom it was
granted, may be exercised only by such SAR Recipient.

 

Section 5.4. Exercise of SARs.

 

(a) A SAR Recipient, or his or her executors or administrators, or heirs or
legatees, shall exercise a SAR of the SAR Recipient by giving written notice of
such exercise to the Company. SARs may be exercised only upon the completion of
the SAR Vesting Period applicable to such SAR.

 

(b) Within ten (10) days of the SAR Exercise Date applicable to a SAR exercised
in accordance with Section 5.4(a), the SAR Recipient shall be paid in cash the
difference between the Base Value of such SAR (as adjusted, if applicable, under
Section 5.2(f) as of the most recently preceding quarterly period) and the Fair
Market Value of the Common Stock as of the SAR Exercise Date, reduced by the Tax
Withholding Liability arising from such exercise.

 

Section 5.5. Termination of SARs.

 

(a) The Committee shall determine in its sole discretion, and each SAR Agreement
shall state, the expiration date or dates of each SAR, but such expiration date
shall not be later than ten (10) years after the date such SAR is granted (the
“SAR Period”). The Committee, in its discretion, may extend the expiration date
or dates of a SAR Period after such date was originally set; provided, however,
such expiration date may not exceed the maximum expiration date described in
this Section 5.5(a).

 

(b) To the extent not previously exercised, each SAR will terminate upon the
expiration of the SAR Period specified in the SAR Agreement; provided, however,
that each such SAR will terminate upon the earlier of: (i) twelve (12) months
after the date that the SAR Recipient ceases to be an Eligible Director or
Eligible Employee by reason of Death or Disability; or (ii) immediately as of
the date that the SAR Recipient ceases to be an Eligible Director or Eligible
Employee for any reason other than by Death or Disability. Any SARs not
exercised within the foregoing periods shall terminate.



--------------------------------------------------------------------------------

Section 5.6. Change in Control Transaction. All or any part of the SARs
theretofore granted under this Article V shall become immediately exercisable in
full and may thereafter be exercised on the date of consummation of the Change
in Control Transaction. Any SAR that has not been fully exercised on or before
the date of consummation of the Change in Control Transaction shall terminate on
such date, unless a provision has been made in writing in connection with such
transaction for the assumption of all SARs theretofore granted, or the
substitution for such SARs of grants of stock appreciation rights having
comparable characteristics under a stock appreciation rights plan of a successor
employer corporation, or a parent or a subsidiary thereof, with appropriate
adjustments, in which event the SARs theretofore granted shall continue in the
manner and under the terms so provided.

 

Section 5.7. Designation of Beneficiaries. A SAR Recipient may designate a
beneficiary or beneficiaries to receive all or part of the cash to be paid to
the SAR Recipient under this Article V in case of Death. A designation of
beneficiary may be replaced by a new designation or may be revoked by the SAR
Recipient at any time. A designation or revocation shall be on a form to be
provided for that purpose and shall be signed by the SAR Recipient and delivered
to the Company prior to the SAR Recipient’s Death. In case of the SAR
Recipient’s Death, the amounts to be distributed to the SAR Recipient under this
Article V with respect to which a designation of beneficiary has been made (to
the extent it is valid and enforceable under applicable law) shall be
distributed in accordance with this Article V to the designated beneficiary or
beneficiaries. The amount distributable to a SAR Recipient upon Death and not
subject to such a designation shall be distributed to the SAR Recipient’s
estate. If there shall be any question as to the legal right of any beneficiary
to receive a distribution under this Article V, the amount in question may be
paid to the estate of the SAR Recipient, in which event the Company shall have
no further liability to anyone with respect to such amount.

 

Section 5.8. Amendment and Discontinuance. The Board may at any time alter,
suspend, terminate or discontinue the Plan, subject to any applicable regulatory
requirements and any required shareholder approval or any shareholder approval
which the Board may deem advisable for any reason, such as for the purpose of
obtaining or retaining any statutory or regulatory benefits under tax,
securities or other laws or satisfying applicable stock exchange or quotation
system listing requirements. The Board may not, without the consent of the SAR
Recipient, make any alteration which would deprive the SAR Recipient of his
rights with respect thereto.

 

Section 5.9. Compliance With Rule 16b-3. With respect to persons subject to
Section 16 of the 1934 Act, transactions under this Article V are intended to
comply with all applicable conditions of Rule 16b-3 or its successors under the
1934 Act. To the extent any provision of this Article V or action by the Board
or the Committee fails so to comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Committee.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.1. Application of Funds. The proceeds received by the Company from the
sale of Stock pursuant to the exercise of Rights will be used for general
corporate purposes.



--------------------------------------------------------------------------------

Section 6.2. No Obligation to Exercise Right. The granting of a Right shall
impose no obligation upon the recipient to exercise such Right.

 

Section 6.3. Term of Plan. Except as otherwise specifically provided herein,
Rights may be granted pursuant to this Plan from time to time within ten (10)
years from the Effective Date.

 

Section 6.4. Captions and Headings; Gender and Number. Captions and paragraph
headings used herein are for convenience only, do not modify or affect the
meaning of any provision herein, are not a part, and shall not serve as a basis
for interpretation or construction of this Plan. As used herein, the masculine
gender shall include the feminine and neuter, and the singular number shall
include the plural, and vice versa, whenever such meanings are appropriate.

 

Section 6.5. Expenses of Administration of Plan. All costs and expenses incurred
in the operation and administration of this Plan shall be borne by the Company
or by one or more Subsidiaries. The Company shall indemnify, defend and hold
each member of the Committee harmless against all claims, expenses and
liabilities arising out of or related to the exercise of the Committee’s powers
and the discharge of the Committee’s duties hereunder.

 

Section 6.6. Governing Law. Without regard to the principles of conflicts of
laws, the laws of the State of North Carolina shall govern and control the
validity, interpretation, performance, and enforcement of this Plan.

 

Section 6.7. Inspection of Plan. A copy of this Plan, and any amendments
thereto, shall be maintained by the Secretary of the Company and shall be shown
to any proper person making inquiry about it.

 

Section 6.8. Severable Provisions. The Company intends that the provisions of
Articles III, IV and V, in each case together with Articles I, II and VI, shall
each be deemed to be effective on an independent basis, and that if one or more
of such Articles, or the operative provisions thereof, shall be deemed invalid,
void or voidable, the remainder of such Articles shall continue in full force
and effect.